DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagome et al (2011/0057591).
Regarding applicant claim 8, Tagome et al discloses a motor control apparatus for controlling a permanent-magnet synchronous motor having three-phase windings of two systems that are magnetically coupled with each other, the motor control apparatus comprising (Fig. 1, Item coil group 200a, 200b, and 200c): 
two respective inverters that are provided in the two systems and each of which converts DC electric power into AC electric power and applies a voltage to the three-phase winding of the system to which that inverter itself belongs (Fig. 1, Item coil group 200a, 200b, and 200c; [0049] “synchronous motor 41… inverter 101, 102, 103”); 
a current detector that detects a motor current flowing in the three-phase winding ([0049] “current detector 301a, 301b, 301c”); and 
a controller that calculates a voltage command, based on the detected motor current and a motor current target value, and then controls the inverter by use of the calculated voltage command ([0050] “current application control unit 52… current command signal Is that instructs the synchronous motor 41”), 
wherein letting a d axis, a q axis, Ld, Lq, Md, and Mq denote a direction of a rotor magnetic pole provided in a rotor of the permanent-magnet synchronous motor, a direction having a phase difference of 90 degree electric angle from the d axis, a d-axis self-inductance of the permanent-magnet synchronous motor, a q-axis self-inductance thereof, a d-axis inter-system mutual inductance, and a q-axis inter-system mutual inductance, respectively ([0095] Fig. 10; “q-axis and d-axis in the vector diagram form 90 electrical degrees”), 
the controller has a d-axis current control device and a q-axis current control device, each of which calculates the voltage command by multiplying the difference between the motor current target value and the motor current by a proportionality constant, 
wherein the current control device changes a parameter related to the proportionality constant, in accordance with the number of the systems to which the controller outputs a voltage application command ([0154] “current application control unit 52 calculates the current amounts”), 8PRELIMINARY AMENDMENTAttorney Docket No.: Q244322 Appln. No.: National Stage Entry of PCT/JP2016/083683
wherein when the controller outputs a voltage application command to the three-phase winding of one system, the current control device sets the d-axis proportionality 
wherein when the controller outputs voltage application commands to the three-phase windings of the two systems, the current control device sets the d-axis proportionality constant and the q-axis proportionality constant with [Ld + Md] and [Lq + Mq], respectively, as parameters ([0095] Fig.10 fundamental vector diagram of a terminal voltage and a current applied to a synchronous motor… Lq and Ld.. sum total of induced field voltage produced”).
	Regarding applicant claim 9, Tagome discloses wherein the controller has respective current control device of the d axis and the q axis in each of the systems ([0095]-[0098]).
	Regarding applicant claim 10-11, Tagome discloses wherein when voltage application commands are outputted to the three-phase windings of the two systems, the controller performs setting in such a way that for each of the d axis and the q axis, each of the current control devices calculates the voltage command, based on the sum of respective motor currents of the two systems, and wherein voltage application commands are outputted to the three-phase windings of one of the systems, the controller performs setting of the current control device for each of the d axis and the q axis of the one system ([0095]-[0098]).
	Regarding applicant claim 12-13, Tagome discloses wherein when voltage application commands are outputted to the three-phase windings of one system, the controller sets the d-axis proportionality constant and the q-axis proportionality constant to be [Ld/(Ld + Md)] and [Lq/(Lq + Mq)], respectively, times as large as the d-axis 
	Regarding applicant claim 14-15, Tagome discloses wherein when voltage application commands are outputted to the three-phase windings of the two systems, the controller performs setting in such a way that for each of the d axis and the q axis, each of the current control devices calculates the voltage command, based on the sum of respective motor currents of the two systems, and wherein for each of the d axis and the q axis, the controller sets the current control device, based on the difference between respective motor currents of the two systems, and sets the d-axis proportionality constant and the q-axis proportionality constant with [Ld - Md] and [Lq - Mq], respectively, as parameters ([0095]-[0098] “terminal voltage Va which is a voltage required for driving a synchronous motor, is a sum total of induced field voltage produced by the permanent magnets, a voltage drop in coils, and induced field voltage produced by rotating magnetic fields”).
	Regarding applicant claim 16-17, Tagome discloses wherein in the permanent- magnet synchronous motor, the three-phase windings of the two systems are arranged in such a way that there exists a phase difference of [30 + 60xn]0 (n: integer) between the respective corresponding windings of the two systems ([0125] “phase difference of 2pi/3 radians”; [0174]-[0175] “phase difference of 30 degrees between the current output from the inverter and the current output from the inverter… 60 degrees”).
	Regarding applicant claim 18-19, Tagome discloses electric power steering apparatus comprising: the motor control apparatus; and a permanent-magnet 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661